Citation Nr: 1524134	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  04-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from October 20, 1992 to September 26, 1993 and from November 1, 1993 and continuing thereafter.

2. Entitlement to an effective date earlier than September 15, 1995 for a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from March 1966 to March 1968.

This matter is on appeal from a December 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The December 1993 decision denied service connection for PTSD.  The Board remanded the appeal in September 2001, June 2003, April 2007, August 2009, and October 2010 for further development.

In March 2013, the RO granted service connection for tinnitus and this issue is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). The RO also granted a 70 percent rating for PTSD effective October 20, 1992 and granted a new effective date of September 15, 1995 for TDIU.  The 70 percent disability rating and September 15, 1995 effective date do not represent a grant of the maximum benefits allowable and the Veteran's claims of an increased disability rating for PTSD and an earlier effective date for TDIU remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A temporary total rating is in effect the period from September 27, 1993 to October 31, 1993. Since the Veteran is entitled to a 100-percent rating for PTSD from October 20, 1992 to November 9, 2004 the issue of an earlier effective date for entitlement to TDIU is moot.  See 38 C.F.R. § 4.16(a); Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994). 

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.



FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, his PTSD symptoms between October 20, 1992 and November 9, 2004 were characterized by extreme irritability and anger and an inability to interact with anyone except close family members to the extent that he remained socially isolated and unable to perform his job duties effectively.

2. The Veteran's PTSD symptoms from November 10, 2004 onwards were characterized by moderate impairment in social and occupational functioning due to symptoms such as anxiety, depression, and limited socialization.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 100 percent for PTSD were approximated between October 20, 1992 and November 9, 2004.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.132, DC 9411 (1988); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2014).

2. The criteria for a disability rating in excess of 70 percent for PTSD from November 10, 2004 onwards are not satisfied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.132, DC 9411 (1988); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Veteran's claim for an increased initial disability rating for PTSD is granted in full prior to November 10, 2004 any error related to the VCAA with regard to this aspect of the claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, the January 1993 letter that notified the Veteran of the elements of service connection for PTSD, see also November 2001 VCAA Notice, and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

VA mental health examinations were performed in May 2009 and February 2012.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, and described his mental health history in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The VA examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The criteria for rating the Veteran's PTSD symptoms were revised during the pendency of this appeal.  Revised criteria that become effective during the pendency of a claim apply on or after their effective date.  A service-connected disability is rated under the old criteria for periods prior to the new criteria's effective date and under the new criteria or the old criteria, whichever are more favorable, after the effective date.  See VBA Fast Letter 8-36 (October 24, 2008).

Effective February 3, 1988, PTSD was rated under the General Rating Formula for Psychoneurotic Disorders.  38 C.F.R. § 4.132, DC 9411 (1980); 38 C.F.R. § 4.132, DC 9411 (1988) (identifying "post-traumatic stress disorder" as a distinct mental disorder).  The General Rating Formula states that:

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

38 C.F.R. § 4.132, DC 9411 (1980).

Effective November 7, 1996, the General Rating Formula for Mental Disorders replaced the General Rating Formula for Psychoneurotic Disorders.  See 61 Fed. Reg. 52700 (1996); see also 38 C.F.R. § 4.130, DC 9411 (1996).  The General Rating Formula for Mental Disorders states:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

38 C.F.R. § 4.130, DC 9411 (1996).

The symptoms associated with each rating in 38 C.F.R. § 4.132/4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.132/4.130 is not restricted to the symptoms provided in the diagnostic codes.  See id.  VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (1st through 4th eds.) (DSM).  See Mauerhan v. Principi, 16 Vet. App. 436, 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  According to DSM (4th ed.), a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 9 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

The Veteran first sought treatment for his mental health symptoms in February 1989 and first exhibited symptoms attributed to PTSD in 1991.  March 2001 Vet Center Summary; see also August 2000 Substantive Appeal (VA Form 9) (reporting worsening mental health symptoms beginning in 1987).  He was diagnosed as having PTSD in March 1992 and began group therapy in the same year.  His initial symptoms included: insomnia, nightmares, flashbacks, and intrusive memories of wartime experiences; oral hallucinations; blunted affect with no show of emotion; anxiety, restlessness, hypervigilance, and nervousness; and irritability.  June 1991 and August 1991 VAMRs; November 1991 Psychological Report; August 2000 Substantive Appeal.

In June 1990, the Veteran reported that he had lived with his three children since his wife abandoned him and was found to have had "severe . . . problems" in his marriage.  June 1990 Social Work Evaluation.  The Veteran described his fifteen years of marriage as "unstable" and "mostly characterized by several instances in which my wife left me."  August 1995 Substantive Appeal (VA Form 9); see also June 1990 Social Work Evaluation (noting that the Veteran's wife left him in 1988 due to conflicts and chronic marital problems).  A May 2000 statement by the Veteran's wife indicates that she divorced the Veteran in December 1988.  See also October 2002 VA Examination Report (noting that the Veteran and his wife separated in 1987).  The Veteran never remarried.

The Veteran's mental health symptoms fluctuated during the early 1990s.  In September 1991, the Veteran reported no active hallucinations or delusions, no suicidal or homicidal ideation, and no severe problems with socio-occupational functioning.  A November 1991 VA Psychological Report noted that the Veteran's thinking was logical and coherent, but that he appeared highly irritable, experienced recurrent thoughts of his experiences in Vietnam, and suffered from anxiety, depression, and permanent feelings of inferiority.  In the same month (November 1991), the Veteran reported experiencing conflicts at work.  See November 1991 VAMRS (reporting that he had been employed by the U.S. Postal Service (USPS) for 19 years and that he experienced interpersonal problems at work); see also March 1993 VAMRs; September 1993 and January 1994 VA Examination Reports; August 2000 Substantive Appeal (documenting that the Veteran worked at USPS for approximately 25 years).  In July 1992, the Veteran reported feelings of persecution, insomnia and nightmares, and depression, but no attempts at suicide.  VA records from February and March 1993 indicate that he was not in obvious distress, but appeared anxious during consultation and reported poor sleep and restlessness even with a "good response to sedative antidepressant."

In April 1993, the Veteran was removed from his position as window clerk because of his "continuous absence" from work and because he "created an unsafe and unhealthy environment" for customers and coworkers.  He served as a window clerk for less than a month before he was assigned less stressful work that did not involve customer interaction.  October 1995 Employment Records; August 2000 Substantive Appeal (reporting that the Veteran had problems interacting with coworkers and customers and was assigned to work in the back of the post office rather than at the service window).  In his August 2000 Substantive Appeal, the Veteran stated that "the Postal Service was very lenient with me."  He also stated, however, that although his position subsequent to working as a window clerk involved minimal contact with colleagues and customers, the position was a temporary solution to the problems presented by his PTSD symptoms.

By September 1993 the Veteran's symptoms had worsened to such an extent that he required hospitalization.  He reported having severe insomnia, sadness, anorexia, crying spells, and feelings of self harm.  He was admitted to hospital on September 27, 1993 and discharged on October 28, 1993 after his symptoms improved.  The Veteran was assigned a GAF score of 50, which is indicative of serious impairment in social and occupational functioning, but was found "able to continue working."  October 1993 Discharge Summary.

Although he was found capable of returning to work after his October 1993 discharge, the Veteran continued to experience flashbacks, nightmares, and intrusive memories of the Vietnam War as well as irritability and social isolation.  October 1993 Discharge Summary; November 1993 Psychiatric Evaluation (noting mild problems at work as well as in his family life).  In November 1993, a private psychiatrist confirmed that the Veteran could continue to work at USPS, but in a less stressful work environment than the customer service window.  The psychiatrist assigned the Veteran a GAF score of 60 to 70.  November 1993 Psychiatric Evaluation.

The Veteran returned to work on a temporary change of schedule due to his mental health problems and ongoing mental health treatment.  April 1995 USPS Routing Slip.  However, he continued to have extreme problems completing his job duties effectively  A November 1993 letter by the Veteran's supervisor noted numerous problems with the Veteran's workplace behavior.  The supervisor noted that the Veteran was employed as a "Full Time regular CLERK" and that his PTSD symptoms were "affecting the work environment of all employees and customers."  See also May 2000 Request for Employment Information (stating that the Veteran worked 8 hours a day, 40 hours a week).  The supervisor explained that the Veteran refused to serve certain customers, insulted customers and coworkers to the extent that he made a colleague cry, and frequently made disrespectful comments.  Id.  In October 1995, the Veteran's supervisor noted that the his "conduct was of a very emotionally disturbed person, always verbally fighting with his coworkers, creating uncomfortable situations."  October 1995 Employment Records.  Thus, the Veteran's employment records suggest that he lacked the capacity to work-even with special accommodations-prior to his retirement due to disability.

The Veteran's supervisor also noted that the Veteran did not have a relationship with his father and did not attend his father's or his uncle's funeral.  November 1993 Letter.  A private psychiatric evaluation performed at the time (November 1993) found that the Veteran had poor impulse control, affective lability (i.e., rapidly changing emotions), poor concentration, and irritability.  November 1993 Psychiatric Evaluation.  Therapy notes from Spring 1993 and May 1994 indicate ongoing problems with anger control and impulsive behavior and with dealing with criticism.

During the January 1994 VA mental health examination, the Veteran reported feelings of social isolation, depression, problems with concentration, recurrent memories, and nightmares and flashbacks.  The examiner noted that the Veteran appeared alert and mildly depressed, and demonstrated poor insight and fair judgment.  He found that the Veteran's symptoms did not satisfy the diagnostic criteria for PTSD and diagnosed the Veteran as having depressive disorder.

In June 1994, the Veteran reported poor job attendance due to problems related to concentration and a lack of energy and motivation.  A year later (June 1995), a private psychiatrist assigned the Veteran a GAF score of 50 to indicate severe mental health problems.  He noted that the Veteran had problems with impulse control, concentration, irritability, and suicidal and homicidal ideation.  The psychiatrist opined that the Veteran "is feeling pressured at work and it will be worthwhile to consider the possibility of incapacitating him from work as it was recommended on my previous psychiatric report."  He also opined that the Veteran posed a "potential danger to others or to himself and [that] the stressor of the work may exacerbate his emotional condition."

In August 1995, shortly before he retired due to disability, the Veteran reported feelings of social isolation, hopeless, and violence, hearing noises, and intrusive memories.  August 1995 Substantive Appeal ("I am always isolated from others and with a terrible feeling that some type of violence or attack will suddenly happen.")  The Veteran attended group therapy sessions in 1994 and 1995, with some prolonged periods of absence.  May 1994 VAMRs; May 1995 PMRs (Vet Center).

The Veteran stopped working on September 14, 1995 and retired from USPS on disability in February 1996.  February 1996 Disability Entitlement Letter.  He reported being discharged from his job because he was "not able to perform his duties well" and had problems with colleagues and customers.  April 1998 VA Examination Report; November 2000 VAMRs (noting that the Veteran retired due to PTSD symptoms, to include anxiety).  Shortly before he stopped working, the Veteran explained that he had "confronted several problems in my job at the post office" and that he was "put to work on duties where my contact with others  . . . [was] minim[al]" because he had "difficulties relating with my co-workers, superiors, and costumers."  August 1995 Substantive Appeal.

Subsequent mental health evaluations confirm that the Veteran's PTSD symptoms prevented him from working.  In February 1996, the Veteran's regular therapist noted that the Veteran had had "difficulty in the work-place with his supervisors and clients" and that his symptoms included explosiveness, intrusive thoughts of Vietnam, sleep problems, and social isolation.  The counselor concluded that the Veteran's mental health symptoms effected his social and occupational functioning.  Similarly, in March 2001 the Veteran's therapist opined that "the veteran lacks sufficient, internal resources and strengths to effectively deal with his condition or to maintain gainful employment."  See also September 2001 Informal Hearing Presentation (stating that the Veteran was too disabled to work by 1995 and that he retired in February 1996).

Although the Veteran's PTSD symptoms fluctuated after he stopped working for the USPS in September 1995, the medical evidence shows a gradual improvement in his symptoms since his retirement.  For example, VA medical records from November 1995 and November 1996 suggest that the Veteran's mental health symptoms were more stable.  The Veteran appeared alert, oriented, logical, and coherent in his communications during his mental health consultations.  Although he appeared anxious, he exhibited no suicidal or homicidal ideation.  Id. 

The April 1998 VA examiner assigned a GAF score of 65, which is indicative of mild mental health symptoms or some difficulty in social and occupational functioning.  He noted that the Veteran was fearful, anxious, and depressed, experienced nightmares and had a constricted affect, and remained at home all day.  However, he also noted that the Veteran's cognitive abilities-attention, concentration, memory, judgment, insight, and speech-were at least fair and that the Veteran did not experience suicidal ideation or hallucinations.  See also June 1998 VAMRs (finding no depression and stable mental health symptoms).  

Similarly, the May 2000 VA examiner assigned the Veteran a GAF score of 60, which is indicative of moderate symptoms or moderate difficulty in social and/or occupational functioning.  The examiner noted that on examination the Veteran appeared adequately groomed, alert, aware, and in contact with reality, provided logical and coherent answers, and demonstrated adequate memory, intellectual functioning, and judgment, but had superficial insight and avoids memories of the Vietnam War.  VAMRs from November 2001, indicate that the Veteran remained anxious, restless, and continued to experience intrusive memories and recollections, but that he did not experience panic attacks, was oriented in time, place, and person, and demonstrated good judgment and fair insight.

However, in October 2002 another VA examiner noted that the Veteran lived with his brother in his parents' home, ate meals with his sister, and had good relationships with his brother, sister, son, and two daughters.  However, the examiner also noted that the Veteran remained socially isolated, was jumpy and hypervigilant, limited his recreational activities, and that the Veteran's symptoms interfered with his ability to maintain a steady, stable, and productive job.  He concluded that the Veteran had "serious symptoms and serious impairment in social and occupational functioning," has "not been able to work," and has "not [been] able to establish adequate interpersonal relationships."  The examiner also concluded that the Veteran's "poor quality of life. . . [is] precipitated by his PTSD symptoms" and that his hypervigilance and jumpy nature impairs his social and occupational functioning.  In December 2002, the Veteran appeared anxious, sad, and depressed on examination and was assigned a GAF score of 45.  

In March 2003, the Veteran reported "doing well" after being prescribed imipramine, demonstrated good judgment and insight on consultation, and was assigned a GAF score of 55.  Therapy notes from March 2004, July 2004, and September 2004, document that the Veteran lived alone but travelled "off island for some time" and was "temporarily off island" (returning every 2 months).

On November 10, 2004, a VA psychiatrist found no severe symptoms (e.g., delusions, depressive ideas, panic attacks, self harm) and assigned the Veteran a GAF score of 60, which is indicative of moderate symptoms and moderate difficulty in social and occupational functioning.  Therapy notes from November 2005 document that the Veteran had recently travelled to Columbia where he took guitar lessons and had a good time.  At the time, the Veteran reported that he felt calmer about is appeal for VA benefits. 

In Summer 2006, the Veteran relocated residences, continued to live alone, and generally experienced improved PTSD symptoms.  In July 2006, he informed his therapist that he did not believe in marriage because he no longer believed in love and in August 2006 he became markedly upset during a therapy session that focused on the issue of self-control.  However, in September 2006 a VA psychiatrist noted that the Veteran demonstrated good insight into his mental health disorder and assigned him a GAF score of 65.  Similarly, in May 2007, a VA therapist commented that the Veteran "knows he suffers from some mental disorder" and assigned a GAF score of 65.  The Veteran spent Christmas 1996 in the Dominican Republic.  January 2007 Therapy Notes.

In May 2009, a VA examiner found that the Veteran's symptoms were in remission and concluded that his PTSD resulted in mild impairment in social and occupational functioning.  He assigned a GAF score of 75 and noted that the Veteran's symptoms had improved significantly since 1993 and 2002 when he was assigned a GAF score of 50.  The examiner noted that the Veteran preferred to be alone at home, plays piano, and has good relationships with his three children.

In February 2012, a VA examiner assigned the Veteran a GAF score of 66.  He concluded that the Veteran's PTSD resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner noted that the Veteran had lived alone since his divorce in 1987 and experienced symptoms such as avoidance, intrusive and distressing recollections and dreams, insomnia, and diminished interest/participation in significant actives.  The examiner noted that the Veteran's symptoms are moderate to severe and that "since his last examination for PTSD compensation, the veteran has not experienced a significant decrease in functionality."

Entitlement to an Increased Initial Disability Rating for PTSD Prior to November 10, 2004

The criteria for a 100 percent disability are approximated for the period between October 20, 1992 and November 9, 2004.

Although the Veteran continued to work through September 1995, his PTSD symptoms prevented him from performing his work duties in a productive manner.  He was continuously absent from work, was confrontational and aggressive with co-workers, refused to serve certain customers, and generally "created an unsafe and unhealthy environment."  October 1995 Employment Records; August 2000 Substantive Appeal.  His mental health symptoms persisted even after he received special accommodations from USPS and he eventually retired because he could not perform his work duties effectively.  February 1996 PMRs (Vet Center); August 2000 Substantive Appeal; November 1993 Psychiatric Evaluation.  In addition, in June 1995 the Veteran posed a "potential danger to others or to himself" and his PTSD symptoms were found to be incapacitating.  See also March 2001 PMRs (Vet Center) (opining that the Veteran "lack[ed] sufficient, internal resources and strengths . . . to maintain gainful employment").  Thus, the lay and medical evidence suggests that the Veteran's PTSD symptoms rendered him unable retain his employment even with special accommodations.

The evidence also suggests that the Veteran was unable to maintain normal relationships with anyone but his most intimate contacts.  He maintained good relationships with his children and immediate family members like his brother and sister.  However, he had a strained relationship with his father and uncle and his relationship with his wife was confrontational.  In September 1993, the Veteran's symptoms became so severe that he required hospitalized for over a month and he continued to demonstrate poor anger control and impulsive behavior after his discharge.  October 1993 Discharge Summary.  The Veteran lived by himself or with close family members, limited his recreational activities, never returned to work, and never remarried.

Granting the Veteran the benefit of the doubt, his mental health symptoms satisfy the criteria for a 100 percent disability rating for PTSD effective October 20, 1992.  Although he remained employed through mid-September 1995, he was unable to perform his job duties at USPS even with significant accommodations and remained virtually isolated in the community.  His PTSD symptoms began to improve after he stopped working in September 1995, but only consistently improved after November 9, 2004.


Entitlement to an Increased Initial Disability Rating for PTSD After November 9, 2004

The criteria for a disability rating in excess of 70 percent from November 10, 2004 onwards are not satisfied.

The Veteran never returned to work after he retired from USPS under disability in February 1996.  However, by November 2004 he was able to travel, relocate residences, and engage in recreational activities such as guitar and piano playing.  See November 2004 VAMRs; see also March 2003 VAMRs (finding that the Veteran had moderate social and occupational restrictions due to his service-connected PTSD).  In Summer 1994, the Veteran travelled back and forth from Puerto Rico to an undisclosed location(s).  In addition, he travelled to Columbia in November 2005 and the Dominican Republic in December 2006.  During this time, the Veteran demonstrated good insight into his mental health problems, which remained moderate.  September 2006 and May 2007 VAMRs.

By May 2009, the Veteran's symptoms had improved to such an extent that they were in remission.  May 2009 VA Examination Report.  A VA examiner found that the Veteran's symptoms were mild and that they had improved significantly since 1993 when he was hospitalized and struggled to cope with the stresses of employment.  Although, the February 2012 VA examiner found that the Veteran's mental health symptoms were moderate to severe, he concluded that they did not prevent the Veteran from working or performing routine physical and social tasks, and that his symptoms had not changed significantly since the May 2009 VA examination.

The May 2009 and February 2012 VA examination reports constitute highly probative evidence that weighs against an increased disability rating for PTSD from November 10, 2004 onward.  The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and evaluated the severity of the Veteran's mental health symptoms.  Moreover, the VA examiners' findings are consistent with medical evidence that shows that the Veteran's symptoms were improving and that he was engaging in recreational activities, such a music lessons.

The Veteran's ability to travel internationally, his greater insight and understanding of his PTSD disorder, and the partial remission of his symptoms, shows that, after November 10, 2004, his PTSD symptoms had improved to the extent that he no longer remained socially isolated within his community and did not experience total occupational and/or social impairment.  His symptoms were not totally incapacitating and did not distort his understanding of reality.

The preponderance of the evidence weighs against entitlement to a disability rating for PTSD in excess of 70 percent from November 10, 2004 onwards and the claim is denied.  However, entitlement to a disability rating of 100 percent for PTSD from October 20, 1992 to November 9, 2004 is granted.  See 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

A 100 percent initial disability rating  for PTSD for the period from October 20, 1992 to November 9, 2004 is granted.

An initial disability rating in excess of 70 percent for PTSD from November 10, 2004 onwards is denied.

The claim for an effective date earlier than September 15, 1995 for a total disability evaluation based on individual unemployability is dismissed as moot. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


